Citation Nr: 1413771	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating higher than 10 percent prior to January 13, 2012, and higher than 30 percent since, for arthritis of the cervical spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 13, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a disability rating higher than 10 percent for the arthritis of his cervical spine.  During the pendency of this appeal, however, his disability rating was increased to 30 percent effective January 13, 2012.  He continues to appeal for an even higher rating.  AB v. Brown, 6 Vet. App. 35 (1993).  So this appeal now concerns whether he was entitled to a rating higher than 10 percent prior to January 13, 2012, and whether he has been entitled to a rating higher than 30 percent since.

In December 2011 and again in January 2013 the Board remanded this claim for further development.  That development included providing the Veteran VA compensation examinations reassessing the severity of his disability.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to January 13, 2012, the Veteran's arthritis of the cervical spine manifests as limited forward flexion to 35 degrees and painful motion, without neurologic manifestation.  For the period beginning on January 13, 2012, it manifests as limited forward flexion to 10 degrees and painful motion, with neurologic involvement in the left upper extremity for which he already receives service-connected benefits.  

2.  The Veteran does not have intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the period prior to January 13, 2012, and for a rating higher than 30 percent for the period beginning on January 13, 2012, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)
	
The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In cases, as here, where service connection has been granted and a disability rating and effective date assigned, notice under section 5103(a) is no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, here, because service connection was granted, VA's notice obligation concerning these claims has been met.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where the underlying claim for service connection has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any "downstream" elements of the claim, notably, as concerning the disability rating and effective date assigned).  In any event, the RO provided the Veteran with the notice required under the VCAA via letter mailed in May 2008, prior to the September 2008 rating decision under appellate consideration.  He has not alleged any prejudicial error regarding the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been met.  The Veteran's VA treatment records have been obtained.  He was given many opportunities to supplement the record with additional medical reports (e.g., May 2008, August 2009, September 2011, October 2012, June 2013) but has not provided the names or authorizations for VA to obtain the records, nor have any private records been received.  Because he has not responded to the many requests for authorization, the Board does not find it necessary to remand the claim to give him another chance.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).  He was also asked whether he received disability benefits from the Social Security Administration (SSA), but did not respond.  Since there is no indication from the file that he receives disability benefits from SSA at all, let alone for his cervical spine arthritis, remanding the case for those records is not necessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
  
He also was provided VA compensation examinations in August 2008, January 2012, and December 2013, and the reports of these examinations contain the findings needed to address the applicable rating criteria.  In the Board's January 2013 remand, the January 2012 VA examination report was found to be inadequate because it did not clearly address whether the Veteran has intervertebral disc syndrome (IVDS).  However, the December 2013 examination report clarified that issue.  The Veteran has complained that the VA examiners did not consider his complaints of pain.  To the contrary, the reports from his examinations document the Veteran's complaints, which will be taken into consideration when considering the appropriate rating for his disability, as will his numerous statements detailing his pain.  He has not alleged that the examinations were deficient in any other way.  Hence, these examinations are adequate for rating purposes such that he does not need to be reexamined.  38 C.F.R. §§ 3.327(a), 4.2.  

The RO/AMC complied with the Board's December 2011 and January 2013 remand directives to schedule those most recent January 2012 and December 2013 VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Cervical Spine Disability

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).

When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition, else, this would violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. 
See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(1) and (a)(2).

The Veteran's cervical spine disability is rated under DC 5237, which pertains to lumbosacral or cervical strain.  His rating has been staged, thus the Board will consider whether the evidence shows entitlement to a rating higher than 10 percent for the period beginning one year prior to the receipt of his claim for a higher rating, that is, March 2007 (see 38 C.F.R. § 3.400(o)), to January 12, 2012, the day before the effective date of his 30 percent rating; and, whether he is entitled to a rating higher than 30 percent for the period beginning on January 13, 2012.

Under DC 5237, the Veteran's symptoms are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula"), which provides for a 10 percent rating when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or  more of the height.  38 C.F.R. § 4.71a (2013), DC 5237.

A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Under the General Rating Formula, objective neurologic abnormalities associated with the spinal disability are to be rated separately under the appropriate diagnostic code.  Id.  The Board notes the Veteran was separately service-connected for left upper extremity radiculopathy secondary to his cervical spine disability during the pendency of this claim, under DC 8512.  In an October 2012 decision, he was assigned a 30 percent disability rating effective January 13, 2012, and he did not appeal that decision.  Therefore, for the time period after January 13, 2012, the Board will not address neurologic manifestations of the left upper extremity, as they are already being compensated for that time period.  Duplicate compensation for the same symptoms is pyramiding, which is not permitted.  38 C.F.R. § 4.14.

Prior to January 13, 2012

The record reflects the Veteran enrolled as a new patient at the Oakland Park VA Outpatient Clinic in April 2008.  A May 2008 record notes the Veteran saw, at that time at least, a private physician.  The Veteran has not authorized VA to obtain any records from any private physicians, so those records could not be reviewed.    

At the August 2008 VA examination, the Veteran complained of decreased motion, stiffness, weakness, and muscle spasms.  He said his pain was constant.  He complained of daily flare ups caused by looking back while driving, although also flares with no precipitating factor.  He used his hand to support his neck while driving.  He took Tylenol as needed for pain.  His posture and gait were normal, and he did not have an abnormal spinal curvature or ankylosis.  There was no objective evidence of spasm, atrophy, or guarding.  Detailed motor, sensory, and reflex examinations were all normal.  He was able to forward flex to 35 degrees, and had a combined range of motion of the cervical spine of 200 degrees.  There was objective evidence of pain on motion, but no additional limitation of motion after three repetitions.  He reported no incapacitating episodes.

In a November 2008 statement, the Veteran complained that he could not turn his head left and right while driving, and that he needed to press into his neck using his hand.  He complained of pain every time he moves his head.

Based on the foregoing body of evidence, the Board does not find that a higher rating is warranted for this time period.  His forward flexion and combined range motion measurements do not meet the criteria for a 20 percent rating, nor does the Veteran show spasm or guarding severe enough to lead to an abnormal gait or an abnormal spinal curvature.  

His pain, especially on motion was, considered; however, his pain has not been shown to further reduce his range of motion.  38 C.F.R. §§ 4.40, 4.45.  The Veteran asserted at the examination and in statements to VA that he is unable to turn his head left and right.  The Veteran is competent to describe his own experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, in comparison with the range of motion measurements taken at the examination, the Board does not find this credible.  His right and left lateral rotation, the turning of the head side-to-side such as when shaking the head to indicate "no," were both 40 degrees out of a possible 80 degrees.  While this is a reduction by half of what is normal, his cervical spine is capable of moving side-to-side.  Further, on repeated testing, his range of motion was not further reduced due to pain.  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston, supra.  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Further, the Board does not find that a separate rating for neurologic manifestations as due to his cervical spine disability is warranted, because there is no objective evidence of any neurologic involvement during this time period.

Since January 13, 2012

At the January 2012 VA examination, the Veteran was diagnosed with cervical spondylosis and cervical radiculopathy.  He complained of constant neck pain that prevents lateral movement and driving, of severe pain after sleeping, and pain that radiates into the left arm.  He was only able to forward flex to 10 degrees, which warrants a 30 percent rating under DC 5237, his current level of disability.  His spine was not ankylosed, which is what would have to be shown for a higher rating under the General Rating Formula.  

During the examination, muscle strength and sensory testing revealed the left upper extremity was the only area that was neurologically impacted, which has been service-connected effective to the date of that examination.  Therefore, a separate rating for neurologic abnormalities is not warranted at this time, because he is already being compensated for left upper extremity radiculopathy.  The examiner did not diagnose intervertebral disc disorder (IVDS) during the examination; however, the impression of an accompanying X-ray report was that he had degenerative disc disease, which would be rated as IVDS.  In response to the Board's remand, the December 2013 addendum clarified that the Veteran did not have IVDS.

In a June 2013 statement, the Veteran said he cannot turn his head right or left, so his wife now drives.  He also said he had difficulty gripping the steering wheel.

The Board does not find a rating higher than 30 percent to be warranted.  As noted above, his range of motion measurements warrant a 30 percent rating.  Application of DC 5243, which takes into consideration the duration of incapacitating episodes due to IVDS, is not warranted in this case because he has not been diagnosed with IVDS.  In any event, neither the Veteran nor the evidence of record suggests that he has had incapacitating episodes due to his cervical spine, which requires bed rest prescribed by a physician and treatment by a physician.
  
The Board considered the Veteran's complaints of constant pain and loss of functionality of his cervical spine.  38 C.F.R. §§ 4.40, 4.45.  These sections, however, are not for application when the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, which is the case here.  Johnston, supra.   

The only neurologic manifestations are found in the left upper extremity, which has been service-connected.  The Board acknowledges the Veteran's complaint about his difficulty gripping, and has no reason to doubt its credibility.  The objective evidence shows decreased muscle strength in the left upper extremity only, which has already been compensated.


Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board may not assign an extraschedular rating in the first instance, but it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate the disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms of chronic pain, limited motion of the neck, and moderate neurologic abnormalities are contemplated by the rating criteria, as discussed above.  He has asserted that his cervical spine disability prevents him from doing things he used to do, such as driving.  This is contemplated by the rating schedule.  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board finds that the schedular criteria reasonably describes the Veteran's disability picture.  There are no symptoms left uncompensated or unaccounted for in his assigned schedular ratings for these disabilities.  The evidence, then, does not indicate his cervical spine disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).    His impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Accordingly, as the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.

Rice Consideration

In Rice v. Shinseki, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part and parcel of a claim for an increased rating - assuming the claim of unemployability is at least partly predicated on the disability for which the Veteran is requesting a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board granted a TDIU in its prior January 2013 decision, which was assigned an effective date of January 13, 2012.

Prior to January 13, 2013, the Veteran's combined disability rating was 60 percent.  Under the applicable regulations, a Veteran with two or more service-connected disabilities must have at least one disability rated at 40 percent or higher, with a  combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  Because the Veteran does not meet these threshold minimum rating requirements, consideration must be given to whether a TDIU on an extra-schedular basis is warranted under the alternative special provisions of § 4.16(b).  This will be discussed in the REMAND below.


ORDER

The claim of entitlement to a disability rating higher than 10 percent for the period prior to January 13, 2012, and higher than 30 percent for the period thereafter, for arthritis of the cervical spine, is denied.
 
 
REMAND

Under 38 C.F.R. § 4.16(b), when a Veteran is unable to obtain and maintain a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating (as set forth in 38 C.F.R. § 4.16(a)), the RO may submit such case to the Director of the Compensation and Pension Service for extraschedular consideration.  The Board is precluded from granting a TDIU under section 4.16(b) in the first instance.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of the Compensation and Pension Service, but may not grant a total rating in the first instance under 4.16(b).  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Board is remanding the issue of whether the Veteran was entitled to a TDIU on an extra-schedular basis for the period prior to January 13, 2012, for referral to the Director of the Compensation and Pension Service.  The records reflects that, during this earlier time period, he exhibited some of the same symptoms discussed above, including painful and limited motion.  His assertions as to the difficulties his cervical spine disability cause him do not vary between time periods, so not before versus since the granting of a TDIU.

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the Veteran's claim of entitlement to a TDIU prior to January 13, 2012, to the Director of the Compensation and Pension Service for consideration and adjudication of this claim on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b).

2.  If, after this special consideration, this claim continues to be denied for this preceding period, then provide the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


